      Case: 1:20-cv-01908-DAP Doc #: 17 Filed: 09/09/20 1 of 6. PageID #: 374




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION (CLEVELAND)


 A. PHILIP RANDOLPH INSTITUTE OF
 OHIO, et al.,


                        Plaintiffs,
                                                      CASE NO. 1:20-cv-01908-DAP
 v.
                                                      JUDGE DAN A. POLSTER

 FRANK LAROSE, in his official capacity as
 Secretary of State of Ohio,


                        Defendant.



               NOTICE REGARDING PLAINTIFFS’ REQUESTED RELIEF

       On September 8, 2020, this Court requested that Plaintiffs A. Philip Randolph Institute of

Ohio, et al. (collectively, “Plaintiffs”) submit to the Court a supplemental filing addressing two

questions regarding the relief Plaintiffs seek in their case against Defendant Frank LaRose, in his

official capacity as Secretary of State of the State of Ohio:

       First, the Court asked Plaintiffs to address what, if any, affirmative relief Plaintiffs are

seeking. In particular, the Court asked Plaintiffs to indicate whether, should the Directive 2020-

16 be rescinded, Defendant LaRose should be required to direct county boards of election to

adopt a certain number or ratio of drop boxes to population per county.

       Second, the Court asked Plaintiffs whether they would intend to initiate further litigation

against local county boards of election in the upcoming general election on November 3, 2020,

should the Court issue narrow relief ordering Defendant’s Directive 2020-16 rescinded and

                                                  1
      Case: 1:20-cv-01908-DAP Doc #: 17 Filed: 09/09/20 2 of 6. PageID #: 375




should any individual county board of elections forgo installing more than one drop box in its

county in the upcoming general election.

       As to the first question, Plaintiffs do not seek affirmative relief in this litigation. 1 The

relief sought is outlined below:

   (1) Declare Ohio Rev. Code §§ 3509.04 and 3509.05, governing the manner in which

       absentee ballots are returned, unconstitutional as applied, in violation of the First and

       Fourteenth Amendments of the United States Constitution, to the extent that such statutes

       prohibit counties from providing more than one drop box location per county for the

       November 3, 2020 election;2

   (2) Declare Directive 2020-16 unconstitutional in violation of the First and Fourteenth

       Amendments of the United States Constitution, to the extent that it prohibits counties

       from providing more than one drop box location per county for the November 3, 2020

       election;




       1
                In their Complaint, Dkt. No. 1 at 30, Plaintiffs requested affirmative relief under
Prayer for Relief paragraphs (4) and (5). Plaintiffs do not now seek that relief in the upcoming
November 3, 2020 election.
        2
                This claim for relief will be made only if the state court in the pending litigation,
Ohio Democratic Party et al. v. LaRose, Case No. 20-CV-005634 (Franklin Cty. Ct. of Common
Pleas filed Aug. 25, 2020), rules that those statutes authorized the Directive. Based on the
briefing in that case,, Plaintiffs are assuming that the state court will be construing whether Ohio
Rev. Code §§ 3509.04 and 3509.05 prohibit counties from installing more than one ballot drop
box except for a single drop box at the office of the county boards of election. If, however, the
state court rules that some other section of the Ohio Revised Code provides authorization for
Defendant LaRose’s issuance of Directive 2020-16, Plaintiffs would ask that this Court declare
such section of the Ohio Revised Code as unconstitutional as applied to the November 3, 2020
election.
                                                   2
      Case: 1:20-cv-01908-DAP Doc #: 17 Filed: 09/09/20 3 of 6. PageID #: 376




   (3) Order Defendant LaRose to rescind Directive 2020-16 insofar as it applies to the

       upcoming November 3, 2020 election, in prohibiting counties from providing more than

       one ballot drop box location per county;

   (4) Issue a preliminary and permanent injunction prohibiting Defendant LaRose from

       enforcing Directive 2020-16 in connection with the November 3, 2020 general election;

   (5) Award Plaintiffs their costs, including attorneys’ fees under 42 U.S.C. § 1988, Code of

       Civil Procedure § 1021.5, and any other available statutes; and

   (6) Provide such other and further relief as the Court deems just.

       As to the second question, Plaintiffs do not intend to ask the Court in this action to

provide relief against any counties. Plaintiffs do not intend to sue individual counties if the

county boards of election elect not to install more than one drop box in this upcoming November

3, 2020 election.


Respectfully submitted,                                               September 9, 2020

    / James Schuster /_______________
James Schuster (Ohio Bar No. 0065739)
JSA LLP
2355 BELLFIELD AVE.
CLEVELAND HEIGHTS, OH 44106
Telephone: (216) 882-9999
jschuster@OHcounsel.com


Jon Greenbaum+
Ezra Rosenberg*
Pooja Chaudhuri*
LAWYERS’ COMMITTEE FOR
CIVIL RIGHTS UNDER LAW
1500 K Street N.W., Suite 900
Washington, D.C. 20005
Telephone: (202) 662-8600
jgreenbaum@lawyerscommittee.org
erosenberg@lawyerscommittee.org

                                                  3
     Case: 1:20-cv-01908-DAP Doc #: 17 Filed: 09/09/20 4 of 6. PageID #: 377




pchaudhuri@lawyerscommittee.org

Subodh Chandra (Ohio Bar No. 0069233)
Donald P. Screen (Ohio Bar No. 0044070)
Brian D. Bardwell (Ohio Bar No. 0098423)
THE CHANDRA LAW FIRM LLC
1265 W. 6th St., Suite 400
Cleveland, OH 44113-1326
Telephone: (216) 578-1700
Subodh.Chandra@ChandraLaw.com
Donald.Screen@ChandraLaw.com
Brian.Bardwell@ChandraLaw.com


Freda J. Levenson (0045916)
ACLU OF OHIO FOUNDATION
4506 Chester Avenue
Cleveland, Ohio 44103
Tel: (216) 472-2220
flevenson@acluohio.org

David J. Carey (0088787)
ACLU OF OHIO FOUNDATION
1108 City Park Avenue, Suite 203
Tel: (614) 586-1972 x2004
dcarey@acluohio.org


Neil A. Steiner*
DECHERT LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10019
Telephone: (212) 689-3500
neil.steiner@dechert.com

Erik Snapp*
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Telephone: (312) 646-5800
erik.snapp@dechert.com

Lindsey B. Cohan*
DECHERT LLP
515 Congress Avenue, Suite 1400

                                           4
      Case: 1:20-cv-01908-DAP Doc #: 17 Filed: 09/09/20 5 of 6. PageID #: 378




Austin, Texas 78701
Telephone: (512) 394-3000
lindsey.cohan@dechert.com

Theodore E. Yale*
DECHERT LLP
Cira Centre, 2929 Arch Street
Philadelphia, PA 19104
Telephone: (215) 994-4000
theodore.yale@dechert.com


+Not Ohio barred but admitted to practice in this Court
*Pro Hac Vice either filed or forthcoming



Attorneys for Plaintiffs




                                               5
      Case: 1:20-cv-01908-DAP Doc #: 17 Filed: 09/09/20 6 of 6. PageID #: 379




                                 CERTIFICATE OF SERVICE

       I, JAMES SCHUSTER, HEREBY, CERTIFY that, on September 9, 2020, a true and

correct copy of the foregoing, NOTICE REGARDING PLAINTIFFS’ REQUESTED RELIEF,

was filed electronically with the Clerk of the Court for the U.S. District for the Northern District

of Ohio, via CM/ECF, which, in turn, has sent notice of electronic filing of this Motion to all

counsel of record for Defendant Frank LaRose, in his official capacity as Secretary of State for

the State of Ohio, as well as all other counsel of record.


                                       __/ James Schuster /__________________
                                       James Schuster (Ohio Bar No. 0065739)
                                       JSA LLP
                                       2355 Bellfield Ave.
                                       Cleveland Heights, OH 44106
                                       Telephone: (216) 882-9999
                                       jschuster@ohcounsel.com




                                                  6
